DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
2. 	For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. See MPEP § 1414. 
The instant reissue application was filed on May 30, 2019 and assigned reissue application No. 16/427,228 (the ‘228 application, or the Instant application).  Because the Instant application was filed after September 16, 2012, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
3. 	Patent Undergoing Reissue
The ‘228 application is a reissue application of U.S. Patent No. 9,665,014 B2 (the ‘014 patent). The ‘014 patent issued on May 30, 2017 with claims 1-18 and was titled, “CHARGED PARTICLE LITHOGRAPHY SYSTEM WITH ALIGNMENT SENSOR AND BEAM MEASUREMENT SENSOR.” 

Consent of Assignee and Reissue Declaration
4. 	The written consent of the sole assignee, ASML NETHERLANDS B.V., signed by Antonius J.M. van Hoef, Senior Vice President and Chief Intellectual Property Counsel, on December 5, 2019, see form PTO/AIA /53, filed on January 3, 2020 with this reissue application in compliance with the requirements of 37 CFR 1.172 and 3.73 has been accepted and placed in the file record. See MPEP § 1410.01.
5. 	The reissue application declaration by the inventors, Paul I. Jmert Scheffers, Jan Andries   Meijer, Erwin Slot, Vincent Sylvester Kuiper, and Niels Vergeer in compliance with 37 CFR §§ 1.63 and 1.175, see form PTO/AIA /05, filed on January 3, 2020  with this reissue application containing an error statement of broadening reissue, and identifying new method claim 26 as a broader claim for not refer to the structure of “a conversion element …,” has been found sufficient for broadening claims of the ‘014 patent.  See MPEP § 1414.01.  The declaration has been accepted and placed in the file record. 

Priority and Continuity
6.	Domestic Priority and Continuity
The ‘014 patent resulted from U.S. Application No. 14/383,569 (the ‘569 application), filed March 8, 2013. 
The ‘569 application was a nation stage entry of an International application PCT/EP2013/054723 having an International Filing Date of March 8, 2013, which claims priority benefit of provisional application No. 61/608,513 filed on March 8, 2012.
 	The Application Data Sheet (ADS) filed on May 30, 2019 repeated the above-identified domestic benefit claims, which was perfected for domestic priority claim of this reissue application.   
7.	Application of First to Invent Provision of the America Invents Act (AIA )
Because the effective filing date of the Instant application is March 8, 2012, which is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply as noted in item 1 above.
8.	Prior Art in Previous Application Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the ‘228 application and the Instant Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the ‘228 application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.

Information Disclosure Statement
9. 	The information disclosure statements (IDS), see forms PTO-1419, PTO/SB/08A and 08B or its equivalent, filed on 05/30/2019, 09/14/2020, 11/02/2020, and 08/19/2021 in compliance with 37 CFR 1.97 and 37 CFR 1.98 have been considered with this action, the information cited thereon has been considered to the extent suggested in the MPEP 609.05.  Any duplicate citations noticed by the examiner have been lined through.  See attached forms PTO-1419, PTO/SB/08A and 08B or its equivalent. 
Response to Preliminary Amendment
10. 	Applicant’s preliminary amendment filed on May 30, 2019 in compliance with the requirements of 37 CFR 1.173(b)-(g) has been fully considered with the results set forth as follows:
	a. Amendment to the Specification
 	Applicant’s amendment to the specification, see page 2 of the preliminary amendment, complies with the requirements of 37 CFR 1.173(b)(1) and 37 CFR 1.177(a), and it has been entered.
 	b. Amendments to the Claims
  	Applicant’s amendments to the claims, see pages 3-13 of the preliminary amendments, in compliance with the requirements of 37 CFR 1.173(b)-(g), have been entered.  Claims 1-18 are original patent claims, and claims 19-30 are new claims.  Thus, claims 1-30 are pending and they are considered in this Office action. Of which, claims 1, 15, 19, and 26 are independent claims.

Claim Objections
 	Claims 1, 4, and 13 are objected to because of the following informalities:  editorial or clerical errors have been found.  Particularly, 
Regarding Claim 1, which recites the term “a Surface of a Substrate,” on line 2.  It should be changed to --a surface of a substrate--.
Regarding Claim 4, which recites the terms “the Surface of the beamlet measurement sensor” and “the Substrate surface” on lines 1-2 and 22. They should be changed to --the surface of the beamlet measurement sensor-- and -- the substrate surface --, respectively.
Regarding Claim 13, which recites the term “the Substrate” on line 4. It should be changed to --the substrate--.
 	Appropriate correction is required.
	c. Applicant’s remarks 
 	Applicant’s remarks, see page 14 of the preliminary amendment, with respect to the amendments of the specification and the claims of this broadening reissue application filed within two year of the issuance of the ‘014 patent as permitted under 35 USC. 251(d), have been fully considered and are persuasive.  
 	The ‘228 application has been examined with the results set forth below.

The ‘014 Patent Specification

11. 	The abstract of the ‘014 patent specification/disclosure is objected to because it includes the phrase “a beamlet measurement sensor (i.a. 505, 511)”, which contains an editorial or clerical error.  It should be change to -- a beamlet measurement sensor (i.e., 505, 511) --.  A new abstract or appropriate correction is required. See MPEP § 608.01(b). 


Cited Prior Art References
12. 	The cited prior art references are:
 	(1) EP 2 397 906 A2 published by Koichi Sentoku on December 21, 2011 (“Sentoku”). 
(2) U.S. Pat. No. 6,583,430 B1 issued to Masato Muraki on June 24, 2003 (“Muraki”). 


Claim Interpretation
13. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

14. 	Claims 12-14, 19, 20, 22-25 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when § 112 (f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under § 112 (f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with § 112 (f). The presumption that the claim limitation is interpreted under § 112 (f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted § 112 (f), because the claim limitation “a control unit” uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a control unit” in claims 12-14.
Because this claim limitation is being interpreted under § 112 (f), it is being interpreted to cover the corresponding structure described in a preferred embodiment as “a control unit”, id. at Figure 1, col. 4: 23 and col. 7:54-59, in the specification as performing the recited functions, and equivalents thereof.  MPEP §§ 2181 I. & II.
If applicant does not intend to have this limitation interpreted under § 112 (f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under § 112 (f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under § 112 (f).
Claim 19:
In claim 19, phase “a position mark measurement system configured to measure a position of a position mark relative to the chuck, the position mark measurement system comprising an alignment sensor” also invokes § 112 (f).  The Examiner finds that it recites the function of “configured to measure a position of a position mark relative to the chuck, the position mark measurement system comprising an alignment sensor” Additionally, the phrase recites this function without reciting sufficient structure for performing that function.
Claim 20:
In claim 20, phase “a chuck position measurement system configured to determine a position of the chuck with respect to the projection system.” also invokes § 112 (f).  The Examiner finds that it recites the function of “configured to determine a position of the chuck with respect to the projection system” Additionally, the phrase recites this function without reciting sufficient structure for performing that function.

Claim Rejections - 35 USC § 112
15. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



16. 	Claims 12-14 are rejected under § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 12-14
As noted above, the claim limitation “a control unit” invokes § 112 (f). However, the written description fails to disclose the corresponding structure for performing the entire claimed functions.  Additionally the written description fails to clearly link the claimed function to some corresponding structure in the specification.. 
Upon a review of the ‘014 patent disclosure, that describes the limitation “a control unit” as “The control unit 60 may comprise a data storage unit 61, a read-out unit 62, and data converter 63”, id. at Figure 1, col. 4: 23 and col. 7:56-57, which appears as a computer-implemented claim limitation that requires a special purpose computer.  However, the specification fails to disclose sufficient corresponding structure (e.g., algorithm) for performing the claimed functions.  MPEP 2181 III.
Therefore, the claim is indefinite and is rejected under § 112 (b).

Claim 4 is indefinite because the claimed structure cannot be reasonably determined. In particular the structure of the claimed “beamlet measurement sensor” cannot be determined.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A.  	Lexicographic Definitions
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicants are not their own lexicographer.  See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support her interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
For “1 a — used as a function word to indicate purpose <a grant ~ studying medicine>”  Merriam-Webster’s Collegiate Dictionary, 10th Edition, Merriam-Webster Inc., Springfield, M.A., 1997.
Configuration: “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration. [Emphasis added.]”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.




Claim Rejections - 35 USC § 102
17. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18. 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

19. 	Claims 19-21 and 23-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 6,583,430 B1 (“Muraki”).  
Regarding claim 19, Muraki teaches a multi-beamlet charged particle beamlet exposure (an electron beam exposure apparatus), id., Fig. 1 and col. 4: 42-43, comprising: 
• a projection system (an electron optical system) 2 configured to project a plurality of charged particle beamlets (electron beams) EB onto a surface of a substrate (a surface of a wafer) 6, id. Figs. 1 and 2, and col. 4:51-62; 
• a chuck (a wafer stage) 4 movable with respect to the projection system 2 and configured to support a substrate (a wafer) 6, id. Fig. 1, col. 5:13-15, col. 5:29, the chuck comprising a beamlet measurement sensor (an electron detection system) 24 configured to determined characteristics (positions) of the charged particle beamlets EB, the beamlet measurement sensor to receive charged particle beamlets, id. Fig. 1, and col. 4: 51-67; and 
• a position mark measurement system (an alignment optical system, and a X-stage position distance measurement system, and a Y-stage position distance measurement system) 3 and 5 configured to measure a position of a position mark (e.g., a reference mark SM formed on a reference plate 43 positioned on the X-stage 42) SM relative to the chuck, the position mark measurement system comprising an alignment sensor (an alignment optical system) 3, id. Fig. 1, col. 4:45, and col. 5:29-58.
Regarding claim 20, which depends on claim 19 and further recites the limitation of “the chuck position measurement system configured to determine a position of the chuck with respect to the projection system” (claim 20). 
Muraki teaches all the elements and limitations of claim 19 as noted above, Muraki further teaches a chuck position measurement system (a X-stage position distance measurement system/a Y-stage position distance measurement system 5, a wafer stage position detection unit 10, an X-movable mirror 44 and a Y-movable mirror (not shown) placed on an X-stage 42 and a Y-stage 41 of the chuck (a wafer stage) 4), elements 5, 10 and 44, configured to determine a position of the chuck 4 (a position of the mirror 44 positioned on the chuck 4) with respect to the projection system 2, id. Figs. 1 and 2, and col. 5:13-58.
	Regarding claim 21, which depends on claims 19 and 20, and further recites the limitation of “the chuck measurement system comprises one or more interferometers”.                                                                                      Muraki teaches all the elements and limitations of claims 19 and 20 as noted above. Muraki further teaches the chuck measurement system comprises an interferometer (an interferometer main body) 51, id. Fig. 1, and col. 5:29-31. 
Regarding claim 23, which depends on claim 19 and further recites the limitation of “the chuck comprises the position mark (claim 23). 
Muraki teaches all the elements and limitations of claim 19 as noted above, Muraki also further teaches the chuck comprises the position mark (a reference mark SM formed on a reference plate 43 positioned on the X-stage 42) SM, see claim 19 above, and id. Figs. 1 and 2, and col. 5:13-18.
Regarding claim 24, which depends on claim 19 and further recites the limitation of “wherein, the position mark measurement system is further configured to measure the position of the position mark positioned on the substrate” (claim 24). 
Muraki teaches all the elements and limitations of claim 19 as noted above, Muraki also teaches that the position mark measurement system, elements 3 and 5, configured to utilize the alignment optical system 3 to measure a position of a position mark (X- and Y-alignment marks) AM positioned on the substrate (a wafer) 6. id. Figs. 1 and 2, and col. 6: 1-20.
Regarding claim 25, which depends on claim 19 and further recites the limitation of “wherein the position mark comprises a first position mark and a second position mark” (claim 25). 
Muraki teaches all the elements and limitations of claim 19 as noted above, Muraki also further teach a position mark comprises a first position mark (a reference mark SM formed on a reference plate 43 positioned on the X-stage 42 of the chuck 4) SM and a second position mark (X- and Y-alignment mark) AM positioned on the substrate (a wafer) 6. id. Figs. 1 and 2, and col. 5:15-18, and col. 6:2-7.
Claims 19-21, and 23-25 are therefore rejected.
	Regarding claim 26, Muraki teaches a method (an electron beam exposure method) for operating a multi-beamlet charged particle exposure system comprising: a projection system (an electron optical system) 2, a position mark measurement system (an alignment optical system, and a X-stage position distance measurement system, and a Y-stage position distance measurement system) 3 and 5, and a chuck (a wafer stage) 4, the chuck configured to support a substrate (a wafer) 6 and comprising a beam measurement sensor (an electron detection system) 24, id. Fig. 1, col. 4:42-56, and col. 5:51-54, the method comprising:
moving the chuck 4, which is moveable with respect to the projection system 2 of the exposure system, to a first position at which one or more charged particle beamlets EB projected from the projection system 2 are received by the beamlet measurement sensor (an electron detection system) 24, id. Fig. 1, col. 3:43-45, col. 4:51-56, and col. 6:28-31;   
measuring, using the beamlet measurement sensor 24, one or more characteristics, of the one or more charged particle beamlets EB, id. col. 4:51-67;
determining a first measured chuck position by measuring, using the position mark measurement system (an alignment optical system, and a X-stage position distance measurement system, and a Y-stage position distance measurement system) 3 and 5, a position of a position mark (an X-coordinate value of the X-movable mirror) 44, which is a position of a position mark relative to the chuck 4 in the first position, id. col. 4:51-67; 
moving the chuck to a second position at which the position mark SM is aligned with an alignment sensor (an alignment optical system) 3 of the position mark measurement system, id. col. 6:38-42; 
determining a second measured chuck position by measuring, using the position mark measurement system, a position of the position mark a position of a position mark (a Y-coordinate value of the Y-movable mirror) 44, which is a position of a position mark relative to the chuck 4 in the, or position of a position mark SM positioned on a reference plate 43 relative to the chuck 4 in the second position, id. col. 5: 29-58 and col. 6:38-47; and
determining a relative position between the one or more charged particle beamlets EB and the alignment sensor 3 based on the measurement of the one or more characteristics of the one or more charged particle beamlets, the first measured chuck position, and the second measured. chuck position, id. col. 6:42-47.
 	Regarding claims 27-30, each depends on the base method claim, and further recites: (i) the step of measuring, using a chuck position measurement system, a position of the chuck to assist with determining the first measured chuck position (claim 27), or the second measured chuck position (claim 28), or (ii) determining the first measured chuck position by measuring the position of the position mark relative to the chuck comprises: measuring … the position of the position mark positioned on the substrate (claim 29), or measuring … the position of the position mark positioned on the chuck (claim 30).
	As noted above, Muraki teaches all method steps of claim 26, which includes the steps of (i) measuring a position of the chuck 4 to assist with determining the first measured chuck position (claim 27), or the second measured chuck position (claim 28); or measuring the position of the position mark AM position on the substrate (the wafer) 6, and the position of the position mark SM positioned on a reference plate 43 positioned on the chuck 4, id. Figs. 1-4, col. 6:1-59.
 	Claims 26-30 are therefore rejected.                                                                
20.  	Claims 19-21, 23, and 24 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by EP 2 397 906 A2 (“Sentoku”).
Regarding claim 19, Sentoku teaches a multi-beamlet charged particle beamlet exposure (a lithography apparatus), id., Fig. 1A, comprising: a projection system 8 configured to project a plurality of charged particle beamlets onto a surface of a substrate (a surface of a wafer) 9, id. Fig. 2, and ¶ [0021]; a chuck (a wafer stage 13, a detector 14 and an electrostatic chuck 15) 13, 14 and 15 movables with respect to the projection system 8 and configured to support a substrate 9, the chuck comprising a beamlet measurement sensor (a detector) 14 configured to determined characteristics of the charged particle beamlets, the beamlet measurement sensor to receive charged particle beamlets, id. Fig. 2, and ¶ [0022]; and a position mark measurement system (a reference mark table 20 formed with a reference mark 21, an alignment scope 22, and an electron beam detector 24) 20, 21, 22, and 24 configured to measure a position of a position mark relative to the chuck, the position mark measurement system comprising an alignment sensor (an alignment scope) 22, id. Fig. 2, and ¶s [0023]- [0025].
Regarding claim 20, which depends on claim 19 and further recites the limitation of “the chuck position measurement system configured to determine a position of the chuck with respect to the projection system” (claim 20). Sentoku teaches all the elements and limitations of claim 19 as noted above, Sentoku further teaches the chuck position measurement system comprising a length measurement interferometer 23a including a mirror 23b placed on the wafer stage 13, and configured to determine a position of the chuck 13 (a position P1 or P2 of the wafer stage 13) with respect to the projection system 8, id. Figs. 1A, 1B, and ¶s [0024], [0026] and [0028].
	Regarding claim 21, which depends on claims 19 and 20, and further recites the limitation of “the chuck measurement system comprises one or more interferometers”.                                                                                      Sentoku teaches all the elements and limitations of claims 19 and 20 as noted above, Sentoku does teach the chuck measurement system comprises an interferometer (a length measurement interferometer) 23b, id. Figs. 1A and 1B, and ¶s [0024].
Regarding claim 23, which depends on claim 19 and further recites the limitation of “the chuck comprises the position mark (claim 23). Sentoku teaches all the elements and limitations of claim 19 as noted above. Sentoku also teaches the chuck comprises the position mark 21 (the reference mark table 20 formed with a reference mark 21), see claim 19 above, id. Fig. 1A, and ¶s [0023].
Regarding claim 24, which depends on claim 19 and further recites the limitation of “wherein, the position mark measurement system is further configured to measure the position of the position mark positioned on the substrate” (claim 24). Sentoku further also teaches that the position mark measurement system comprises a first measurement device 22 which measure a mark on the substrate 9. id. Fig. 1A, and ¶ [0038].
Claims 19-21, 23, and 24 are therefore rejected.
Claim Rejections - 35 USC § 103
21. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22. 	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
EP 2 397 906 A2 (“Sentoku”) in view of U.S. Pat. No. 6,583,430 B1 (“Muraki”).                                                                        
Claim 25 depends on claim 19 and further recites the limitation of “wherein the position mark comprises a first position mark and a second position mark” (claim 25). 
Sentoku teaches all the elements and limitations of claim 19 as noted above, Sentoku further teaches measurement of a baseline in the Y direction can similarly done, id. ¶ [0029].
However, Sentoku does not expressly teach or suggest the position mark comprises a first position mark and a second position mark.
Muraki teaches a multi-beamlet charged particle beamlet exposure system comprising a projection system (an electron optical system) 2 configured to project a plurality of charged particle beamlets onto a surface of a substrate (a wafer) 6, a wafer stage 4, and an X-stage position distance measurement system 5, id. Fig. 1, and col. 4:42-46.  Particularly, the wafer stage 4 is moved to detect any position displacement of a reference mark SM formed on a reference plate 43 placed on the X-stage 42 of the wafer stage 4, id. col. 5:12-18, and col. 6:38-47; and alignment marks AM on the wafer 6 are selected for measurement their positions, id. Fig. 2, and col. 6:49-59.   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the alignment marks AM formed on the wafer as taught by Muraki for forming a first position mark and a second position mark on the Sentoku’s substrate surface (the surface of a wafer) 9 for the detection of position displacement of the particle beamlets for providing an improved multi-beamlet charged particle beamlet exposure system, id. Muraki, col. 1:61-62.
By said rational, claim 25 is rejected.
Allowable Subject Matter
24. 	Claims 1-11 and 15-18 are allowed over the prior art.
25. 	The following is an Examiner’s statement of reasons for allowance: 
The invention is directed to a multi-beamlet charged particle beamlet lithography system 1 for transferring a pattern to a surface 13 of a substrate, id. Fig. 1. The system 1 comprising: a projection system 311, a chuck 313, a beamlet measurement sensor 500, and a position mark measurement system 317, id. Figs. 3, 8, and 13. Particularly, 
Regarding independent claim 1, which identifies, inter alia, the uniquely distinct features: “the beamlet measurement sensor having a surface for receiving one or more of the charged particle beamlets, wherein the surface of the beamlet measurement sensor comprises a converter for receiving charged particle and generating photon in response”, “a position mark measurement system for measuring the position of the chuck, the position mark measurement system comprising a position mark and an alignment sensor”, and “wherein the chuck comprises a substrate support portion for supporting the substrate, a beamlet measurement sensor portion  for accommodating the surface of the beamlet measurement sensor, and a position mark portion for accommodating the position mark.”
Regarding independent claim 15, which identifies, inter alia, the uniquely distinct method steps: “measuring one or more characteristics of one or more charged particle beamlets received by the surface of the beamlet measurement sensor, the surface of the beamlet measurement sensor comprising a converter element for receiving charged particles and generating photon in response”, and “calculating a relative position between the one or more charged particle beamlets and the alignment sensor on the basis of the measurement of  one or more characteristics of the one or more charged particle beamlets, the first measured chuck position, and the second measured chuck position.” 
Whereas, the closest prior art references:
Sentoku (EP 2 397 906 A2) describes a lithography apparatus transferring a pattern to a surface of a substrate, id., Fig. 1A. The system comprising: a projection system 8 configured to project a plurality of charged particle beamlets onto a surface of a substrate (a surface of a wafer) 9, id. Fig. 2, a chuck (a wafer stage and an electrostatic chuck) 13 and 15 having a detector 14, id. Fig. 2, a reference mark table 20 formed with a reference mark 21, an alignment scope 22, and an electron beam detector 24 configured to measure a position of a position mark relative to the chuck, and an alignment scope 22, id. Fig. 2.
Muraki (U.S. Pat. No. 6,583,430 B1) describes an electron beam exposure system transferring a pattern to a surface of a substrate.  The system comprising: an electron optical system) 2 configured to project a plurality of charged particle beamlets onto a surface of a substrate (a wafer) 6, a wafer stage 4, and an X-stage position distance measurement system 5, id. Fig. 1. Wherein, the wafer stage 4 is moved to detect position displacement of a reference mark SM formed on a reference plate 43 placed on the X-stage 42, id. col. 5:12-18 and col. 6:38-47; and alignment marks AM formed on the wafer 6 are selected for measurement their positions, id. Fig. 2, and col. 6:49-59.   
 	The prior art references, Sentoku and Muraki, each discloses a lithography apparatus for transferring a pattern to a surface of a substrate, neither singularly nor in combination, teaches or suggests the above-identified underlined limitations of the claimed inventions. 
26.  	Regarding the dependent claims 2-11 and 16-18, each directly or indirectly depends from base claim 1 or 15, respectively, and is patentable at least by virtue of its dependence as well as for the citations of its additional features.
27. 	Regarding claim 22, which is objected to as being dependent upon a rejected base claim 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
28.  	The following is a statement of reasons for the indication of allowable subject matter:  
 	Claim 22, which depends on base claim 19, and further identifies the uniquely distinct feature: “wherein the beamlet measurement sensor comprises a converter element configured to receive charged particles and generate photons in response.” 
 	Whereas, as discussed above, the prior art references, Sentoku and Muraki, each discloses a lithography apparatus for transferring a pattern to a surface of a substrate, neither singularly nor in combination, teaches or suggests the above-identified underlined limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
29. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 C.F.R. § 1.173.  MPEP §1453.
30. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30 AM - 4:30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Signed:
/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        								





Conferees:
/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the ‘014 patent, or in the prior art.